       a , ".       _.   --
~•       F-     a
                                                                                                                               lJ
~ :R      #
                                                                                                     FILED
                                                                                          CLERK, U.S. DISTRICT CO{1RT


                                                                                               NOV 26X018
                                                                                      CENTRAL DI i~kl~T~ OF C.ALIF~RNIA
                           2                                                          BY    _ ~~ ~            : DEPUTY
                           3
                           4
                           5
                           6                          UNITED STATES DISTRICT COURT
                           7                        CENTRAL UIST~CT OF CALIFORNIA
                           8
                                ~ I,JNITED STATES OF AMERICA,
                          9
                          ~o                                Plaintiff,         CASE NO. WlT - I$- 03l O~
                          ~~                         v.
                         12                                                    ORDE~t,4~ DE'TENTION
                                 ~~ Ro~ I~.AN V ~L, ~+„b~
                         13
                         ]4 i                               Defendant.
                         15                                                                r


                         16                                                     ~
                                                                                .


                         17         A:(} 4n modfln ofthe Government in a case allegedly involving:
                         18             1.(}     a crime ofviolence.                             ~        ~ ~   ~                   . -~
                         19             2.{) an offense with maximum sEnt~nce oflife imprisonment or death.
                         ~20            3.(}     a narcotics or controlled substance offense with~maximum sentence~~.
                         21                      often or more years.
                         22             4.() any felony -where the defendan#has been convicted ofiwo or more
                         2~3                     prior offenses described above.                                          ~.         ;.
                         24             5.() any.felony that is not otherwise a crime of violence that involves ~a
                         25                      minor vietun, or possession or use ofa firearm or destructive device
                         26                      or any other dangerous weapon, or a failure to register under 18
                         27                      U.S.0 § 2250.
                         28         B.(✓j On motion by the Government /()on Court's awn motion,in a case

                                                      ORAER OF DETENTION AFi'ER HEARING(i6 IJ.S.C. X3142(1))

                                CR-94(DW07?                                                                                    Page 1 of4
        ~~:
~,,~i     7




                   l                    allegedly involving:
               2               (Jj On the further allegation by the Government of
               3                1.~ (✓~ a serious risk that the defendant will flee.
               4                Z.()~ a serious ris[c that the defendant will:
               5                     ~a:()obstruct or attempt to obstructjustice.
               6                     b.()threaten, injure, or intimidate a prospective witness orjuror or
               ~~
                                           attempt to do so.
               8           C. Tlie Government()is/( is not entitled fo a rebuttable presumption that no
               9             condition or comhtnation ofconditions will reasonably assure the defendant's
              10               app~ance as required and the safety ofany person or the community.                 .
              it
              12                                                       '~

              13           A.(✓~ Ttie Court finds that no condition or combination ofconditions will
              14                       reasonably assure:
              1~               1. (y~ the appearance ofthe defendant as required.
              16           .         C) andlor                                                              .
              17               2.(} the safety ofany person or the community:
              18~          B.() The Court fnds that the defendant has not rebutted by svff~ient
              19                evidence fo the contrary tie presumption provided by statute.
              20
              2l                                                       ITI.
              22           The Court has considered:                                                   ..
              23           A.the nature and circumstances ofthe offense{s)charge,including whether the
              2~             offense isa Erime ofviolence;a Federal crime ofterrorism,or involves a minor
              25              vict~n or a controlled substance,firearm,explosive, or desintctive device;
              26           B. the weight o~evidence against the defendant;
              27           C. the history and char~cteri~tics ofthe defendant; and
              28           D.the nature and seriousness of the danger to any person or to the commutity.

                                               ORDER OF DETENTION AFi'ER H~1RIN(i(I8 D.S.C.§3142(1))
                                                                                                            page 2of4~
                       CRA4(06!07)
         ~.
         .. ~   e
~ ~a,
  r ~~




                         1                                                   IV.
                     2           The Court also has considered all the evidence adduced at the hearing and the
                     3          argurrients and/or statements of counsel, and the Pretrial Services
                     4          Report/recommendatian.
                     5
                     6
                     7'         The Court bases the foregoing finding{s) on the following:
                     8          A.(~ As to flight risk: ~, ~~ ~~,,,o,,N r ~,~ MP ~ N S ~
                     9                "~~e         UNl'C~'b         ~,~AT~S            ANO         IS      ~j U~JE4
                                                                                                                  'r            .

                    10
                    11
                                             ~.     ~~~~tJ,OI~tV 1           ~~g        JsEb        IJIUt.T~Pu~ P1.tAS~
                    l2
                                                   AND        So~~r t       S~cI~TP-~T~ N l~t~lg~,
                    13
                    14.
                    15
                    ib          (~ As to danger:
                               B.
                    17
                    18
                    19
                    20
                    21
                    22
                    23
                    24                                                      V~.
                                                                                                                              ~.
                    25         A.() The Court finds that a serious risk exists that the defendant will:
                    26             1.()obstruct or attempt to abs~uct justice.'
                    27                    2.{)attempt to/()threaten, injure or intimidate a witness orjuror.
                    28

                                                     ORDER OF DETENTION AFTER NEARING(l5 U.S.C.§1142(1))

                             -94{06/07)                                                                                Page 3of4 ~
         ~A.
i~        • .!   P
     '
     r




                          l        B. The Court bases the forgoing findings)on the following:
                       2
                       3~
                       4
                       5
                       b
                       7
                       S.
                      9                                                      VII.
                      ~a
                                  A.IT IS~ THEREFQRE ORDERED that the defendant be detained prior to trial.
                     12           B.iT ~SFURTHER ORDERED that tb~ defendant be committed to the custody
                     13               ofthe Attorney General for confinecxient in a corrections facility separate, to
                     i4               the extent practicable,~frbm persons awaiting or serving sentences or being
                     1S               held in custody.pending appeal.
                     16           C.IT IS FURTHER()~DERED that the defendant be afforded reasonable
                     17               opportunity for private consultation with counsel.
                     18           D. IT IS FURTHER ORDERED that,~an order ofa Court bfthe United States'
                     19              or on request'ofany attorney for the Government,the person in charge ofthe
                     20               corrections facility in which the defendant is confused deliver the defendant ~.
                     21               to a United States marshal for the purpose ofan appearance in connection
                     22               with a courtproceeding.
                     23
                     24
                     2S
                     26 DA'T~D:                                  ~~                          ~ .
                                                                          UN           STA S MA I            ~ NDGE
                     27
                     zs~
                                                     ORDER OF DETENt70N A~!'ER HEARING p8 U.S.C. ¢31d2(I))

                              CR•94(OW07)                                                                      Page4 oC4
